       Case 1:21-cv-10026-RGS Document 17 Filed 03/16/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 21-10026-RGS

                              DANA J. WILLIS

                                      v.

               OCWEN FINANCIAL CORPORATION,
               OCWEN LOAN SERVICING, LLC, PHH
             MORTGAGE CORPORATION, & DEUTSCHE
            BANK NATIONAL TRUST COMPANY, TRUSTEE
              FOR INDYMAC IMSC MORTGAGE LOAN
           TRUST 2007-HOA1, MORTGAGE PASS-THROUGH
                       SERIES 2007-HOA1

                   MEMORANDUM AND ORDER ON
                  DEFENDANTS’ MOTION TO DISMISS

                               March 16, 2021

STEARNS, D.J.

      Dana Willis brings this action against Ocwen Financial Corporation;

Ocwen Loan Servicing, LLC; PHH Mortgage Corporation; and Deutsche

Bank National Trust Company (collectively, Defendants), alleging fraud and

breach of contract relative to the servicing of his mortgage. Defendants move

to dismiss all claims. For the following reasons, the court ALLOWS IN PART

and DENIES IN PART the motion.

     Count I seeks a specific form of relief: preliminary injunction. It does

not assert an independent ground of liability. See Pl.’s Opp’n (Dkt # 14) at 1
       Case 1:21-cv-10026-RGS Document 17 Filed 03/16/21 Page 2 of 4




(relying on the validity of his other claims to establish entitlement to

injunctive relief). The court accordingly allows the motion to dismiss this

claim. To the extent Willis wishes to obtain a preliminary injunction, he

must file an appropriate motion to that effect, and that motion must

affirmatively demonstrate entitlement to injunctive relief (and not merely

reiterate the cursory assertions put forth in the Complaint).

      Counts II and III relate to the allegedly unlawful collection of escrow

payments. See Compl. (Dkt # 1-2) ¶¶ 70-71, 74-78; see also id. ¶ 12. The

plain text of the parties’ contract, however, provides for collection of such

payments, and while in his opposition Willis offers affidavits attesting to

facts which might undercut the legitimacy of the relevant provision (and/or

create reasonable reliance for a contrary position), these facts are not alleged

in the Complaint itself.1 The court accordingly allows the motion to dismiss

these claims.




      1 Willis requests that the court
                                     treat his opposition as a motion for leave
to amend to include these facts. See Pl.’s Opp’n at 5. The court, however,
needs the benefit of a proposed Amended Complaint to establish whether
allowing amendment would be in the interests of justice (or if it would, as
Defendants suggest, be futile, see Defs.’s Mot. to Strike (Dkt # 15) at 2). Thus,
to the extent Willis wishes to amend his complaint, the court directs him to
file a separate motion to amend and to attach a proposed Amended
Complaint to that motion.
                                       2
          Case 1:21-cv-10026-RGS Document 17 Filed 03/16/21 Page 3 of 4




      Count IV relates to an agreement to remove negative credit reports

against Willis. Willis has pled the requisite elements (if only just) to state a

claim for breach of this agreement.2 According to the Complaint, however,

only PHH Mortgage Corporation was a party to the referenced agreement.

See Compl. ¶ 61. The Court therefore allows the motion to dismiss Count IV

as to Ocwen Financial Corporation; Ocwen Loan Servicing, LLC; and

Deutsche Bank National Trust Company.

      Counts V and VI assert fraud and/or unfair and deceptive practices

relative to Defendants’ servicing of the mortgage. While the court agrees

with Defendants that the fraud could have been alleged with more

particularity, the court declines to dismiss these claims for insufficient

pleading. The Complaint alleges that Defendants (1) purposefully inflated

the value of the property during loan modification negotiations (which,

although they had no obligation to pursue, Defendants did nonetheless

undertake) with the goal of stalling the process and allowing them to collect

unnecessary interest and fees on the loan, and (2) failed to send invoices or

notices of collection to plaintiff during this period, despite continuing to




      2That the agreement may not relate to the Methuen property has no
bearing on whether Willis has stated a claim for breach of its provisions. It
will only impact for which unremoved negative credit reports Willis may
recover damages in future stages of this litigation.
                                      3
       Case 1:21-cv-10026-RGS Document 17 Filed 03/16/21 Page 4 of 4




charge interest and fees. These allegations suffice to state a claim for fraud

and/or unfair and deceptive practices. To the extent Willis wishes to pursue

other grounds of fraud and/or unfair and deceptive practices, however, it

would behoove him to amend his complaint to include further detail in

support. See supra note 1.

                                  ORDER

     For the foregoing reasons, the motion to dismiss is ALLOWED IN

PART and DENIED IN PART. The court dismisses Counts I, II, and III and

the portion of Count IV asserted against Ocwen Financial Corporation;

Ocwen Loan Servicing, LLC; and Deutsche Bank National Trust Company.

The portion of Count IV asserted against PHH Mortgage Corporation,

however, withstands the motion to dismiss, as do Counts V and VI.

                                   SO ORDERED.

                                   Richard G. Stearns     _____
                                   UNITED STATES DISTRICT JUDGE




                                      4
